
	

113 HR 1201 IH: Training Tomorrow’s Doctors Today Act
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1201
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Schock (for
			 himself and Ms. Schwartz) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the
			 Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for the distribution of additional residency positions, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Training Tomorrow’s Doctors
			 Today Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Distribution of additional residency
				positions.
					Sec. 3. Additional rules relating to application of 3-year
				rolling average for redistributed residency positions.
					Sec. 4. Rules for determining full-time equivalent
				residents.
					Sec. 5. Treatment of hospitals with rotating
				residents.
					Sec. 6. Aggregation rules relating to applying limitation on
				number of residents.
					Sec. 7. Period of board eligibility for residents who change
				programs.
					Sec. 8. Medicare indirect medical education performance
				adjustment.
					Sec. 9. Increasing graduate medical education
				transparency.
					Sec. 10. GAO studies and reports.
				
			2.Distribution of
			 additional residency positions
			(a)DGMESection
			 1886(h) of the Social Security Act (42 U.S.C. 1395ww(h)) is amended—
				(1)in paragraph
			 (4)(F)(i), by striking paragraphs (7) and (8) and inserting
			 paragraphs (7), (8), and (9);
				(2)in paragraph
			 (4)(H)(i), by striking paragraphs (7) and (8) and inserting
			 paragraphs (7), (8), and (9);
				(3)in paragraph
			 (7)(E), by inserting paragraph (9), after paragraph
			 (8),; and
				(4)by adding at the
			 end the following new paragraph:
					
						(9)Distribution of
				additional residency positions
							(A)Additional
				residency positions
								(i)In
				generalFor each of fiscal years 2014 through 2018 (and
				succeeding fiscal years if the Secretary determines that there are additional
				residency positions available to distribute under clause (iv)(II)), the
				Secretary shall, subject to clause (ii) and subparagraph (D), increase the
				otherwise applicable resident limit for each qualifying hospital that submits a
				timely application under this subparagraph by such number as the Secretary may
				approve for portions of cost reporting periods occurring on or after July 1 of
				the fiscal year of the increase.
								(ii)Number
				available for distributionFor each such fiscal year, the Secretary
				shall determine the total number of additional residency positions available
				for distribution under clause (i) in accordance with the following:
									(I)Allocation to
				hospitals already operating over resident limitOne-third of such
				number shall be available for distribution only to hospitals described in
				subparagraph (B).
									(II)Aggregate
				limitationExcept as provided in clause (iv)(I), the aggregate
				number of increases in the otherwise applicable resident limit under this
				subparagraph shall be equal to 3,000 in each such year.
									(iii)Process for
				distributing positions
									(I)Rounds of
				applicationsThe Secretary shall initiate 5 separate rounds of
				applications for an increase under clause (i), 1 round with respect to each of
				fiscal years 2014 through 2018.
									(II)Number
				availableIn each of such rounds, the aggregate number of
				positions available for distribution in the fiscal year under clause (ii) shall
				be distributed, plus any additional positions available under clause
				(iv).
									(III)TimingThe
				Secretary shall notify hospitals of the number of positions distributed to the
				hospital under this paragraph as a result of an increase in the otherwise
				applicable resident limit by January 1 of the fiscal year of the increase. Such
				increase shall be effective for portions of cost reporting periods beginning on
				or after July 1 of that fiscal year.
									(iv)Positions not
				distributed during the fiscal year
									(I)In
				generalIf the number of resident full-time equivalent positions
				distributed under this paragraph in a fiscal year is less than the aggregate
				number of positions available for distribution in the fiscal year (as described
				in clause (ii), including after application of this subclause), the difference
				between such number distributed and such number available for distribution
				shall be added to the aggregate number of positions available for distribution
				in the following fiscal year.
									(II)Exception if
				positions not distributed by end of fiscal year 2018If the
				aggregate number of positions distributed under this paragraph during the
				5-year period of fiscal years 2014 through 2018 is less than 15,000, the
				Secretary shall, in accordance with the provisions of clause (ii) and
				subparagraph (D) and the considerations and priority described in subparagraph
				(C), conduct an application and distribution process in each subsequent fiscal
				year until such time as the aggregate amount of positions distributed under
				this paragraph is equal to 15,000.
									(B)Allocation of
				distribution for positions to hospitals already operating over resident
				limit
								(i)In
				generalSubject to clauses (ii) and (iii), in the case of a
				hospital in which the reference resident level of the hospital (as specified in
				subparagraph (G)(iii)) is greater than the otherwise applicable resident limit,
				the increase in the otherwise applicable resident limit under subparagraph (A)
				for a fiscal year described in such subparagraph shall be an amount equal to
				the product of the total number of additional residency positions available for
				distribution under subparagraph (A)(ii)(I) for such fiscal year and the
				quotient of—
									(I)the number of
				resident positions by which the reference resident level of the hospital
				exceeds the otherwise applicable resident limit for the hospital; and
									(II)the number of
				resident positions by which the reference resident level of all such hospitals
				with respect to which an application is approved under this paragraph exceeds
				the otherwise applicable resident limit for such hospitals.
									(ii)RequirementsA
				hospital described in clause (i)—
									(I)is not eligible
				for an increase in the otherwise applicable resident limit under this
				subparagraph unless the amount by which the reference resident level of the
				hospital exceeds the otherwise applicable resident limit is not less than 10
				and the hospital trains at least 30 percent of the full-time equivalent
				residents of the hospital in primary care and general surgery (as of the date
				of enactment of this paragraph); and
									(II)shall continue to
				train at least 30 percent of the full-time equivalent residents of the hospital
				in primary care and general surgery for the 5-year period beginning on such
				date.
									In the case
				where the Secretary determines that a hospital described in clause (i) no
				longer meets the requirement of subclause (II), the Secretary may reduce the
				otherwise applicable resident limit of the hospital by the amount by which such
				limit was increased under this subparagraph.(iii)Clarification
				regarding eligibility for other additional residency
				positionsNothing in this subparagraph shall be construed as
				preventing a hospital described in clause (i) from applying for and receiving
				additional residency positions under this paragraph that are not reserved for
				distribution under this subparagraph.
								(C)Distribution of
				other positionsFor purposes
				of determining an increase in the otherwise applicable resident limit under
				subparagraph (A) (other than such an increase described in subparagraph (B)),
				the following shall apply:
								(i)Considerations
				in distributionIn determining for which hospitals such an
				increase is provided under subparagraph (A), the Secretary shall take into
				account the demonstrated likelihood of the hospital filling the positions made
				available under this paragraph within the first 5 cost reporting periods
				beginning after the date the increase would be effective, as determined by the
				Secretary.
								(ii)Priority for
				certain hospitalsSubject to clause (iii), in determining for
				which hospitals such an increase is provided, the Secretary shall distribute
				the increase in the following priority order:
									(I)First, to
				hospitals with approved medical residency training programs affiliated with
				medical schools that have at least 40 percent of graduates matched in primary
				care residency program in the 5 years prior.
									(II)Second, to hospitals in States with (aa)
				new medical schools that received Candidate School status from the Liaison
				Committee on Medical Education or that received Pre-Accreditation status from
				the American Osteopathic Association Commission on Osteopathic College
				Accreditation on or after January 1, 2000, and that have achieved or continue
				to progress toward Full Accreditation status (as such term is defined by the
				Liaison Committee on Medical Education) or toward Accreditation status (as such
				term is defined by the American Osteopathic Association Commission on
				Osteopathic College Accreditation), or (bb) additional locations and branch
				campuses established on or after January 1, 2000, by medical schools with Full
				Accreditation status (as such term is defined by the Liaison Committee on
				Medical Education) or Accreditation status (as such term is defined by the
				American Osteopathic Association Commission on Osteopathic College
				Accreditation).
									(III)Third, to
				hospitals that are eligible for incentive payments under section 1886(n) or
				1903(t) as of the date the hospital submits an application for such increase
				under subparagraph (A).
									(IV)Fourth, to all
				other hospitals.
									(iii)Distribution
				to hospitals in higher priority group prior to distribution in lower priority
				groupsThe Secretary may only distribute such an increase to a
				lower priority group under clause (ii) if all qualifying hospitals in the
				higher priority group or groups have received the maximum number of increases
				under such subparagraph that the hospital is eligible for under this paragraph
				for the fiscal year.
								(iv)Requirements
				for use of additional positions
									(I)In
				generalSubject to subclause (II), a hospital that receives such
				an increase shall ensure, during the 5-year period beginning on the effective
				date of such increase, that—
										(aa)not less than 50
				percent of the positions attributable to such increase that are used in a given
				year during such 5-year period are used to train full-time equivalent residents
				in a shortage specialty residency program (as defined in subparagraph (G)(v)),
				as determined by the Secretary at the end of such 5-year period;
										(bb)the total number
				of full-time equivalent residents, excluding any additional positions
				attributable to such increase, is not less than the average number of full-time
				equivalent residents during the 3 most recent cost reporting periods ending on
				or before the effective date of such increase; and
										(cc)the ratio of
				full-time equivalent residents in a shortage specialty residency program (as so
				defined) is not less than the average ratio of full-time equivalent residents
				in such a program during the 3 most recent cost reporting periods ending on or
				before the effective date of such increase.
										(II)Redistribution
				of positions if hospital no longer meets certain
				requirementsWith respect to each fiscal year described in
				subparagraph (A), the Secretary shall determine whether or not a hospital
				described in subclause (I) meets the requirements of such subclause. In the
				case that the Secretary determines that such a hospital does not meet such
				requirements, the Secretary shall—
										(aa)reduce the
				otherwise applicable resident limit of the hospital by the amount by which such
				limit was increased under this paragraph; and
										(bb)provide for the
				distribution of positions attributable to such reduction in accordance with the
				requirements of this paragraph.
										(D)LimitationA hospital may not receive more than 75
				full-time equivalent additional residency positions under this paragraph for
				any fiscal year.
							(E)Application of
				per resident amounts for primary care and nonprimary careWith
				respect to additional residency positions in a hospital attributable to the
				increase provided under this paragraph, the approved FTE per resident amounts
				are deemed to be equal to the hospital per resident amounts for primary care
				and nonprimary care computed under paragraph (2)(D) for that hospital.
							(F)Permitting
				facilities to apply aggregation rulesThe Secretary shall permit hospitals
				receiving additional residency positions attributable to the increase provided
				under this paragraph to, beginning in the fifth year after the effective date
				of such increase, apply such positions to the limitation amount under paragraph
				(4)(F) that may be aggregated pursuant to paragraph (4)(H) among members of the
				same affiliated group.
							(G)DefinitionsIn
				this paragraph:
								(i)Otherwise
				applicable resident limitThe term otherwise applicable
				resident limit means, with respect to a hospital, the limit otherwise
				applicable under subparagraphs (F)(i) and (H) of paragraph (4) on the resident
				level for the hospital determined without regard to this paragraph but taking
				into account paragraphs (7)(A), (7)(B), (8)(A), and (8)(B).
								(ii)Primary
				careThe term primary care means family medicine,
				general internal medicine, general pediatrics, geriatrics, preventive medicine,
				obstetrics and gynecology, general surgery, and psychiatry.
								(iii)Reference
				resident levelExcept as
				otherwise provided in subclause (II), the term reference resident
				level means, with respect to a hospital, the resident level for the most
				recent cost reporting period of the hospital ending on or before the date of
				enactment of this paragraph, for which a cost report has been settled (or, if
				not, submitted (subject to audit)), as determined by the Secretary.
								(iv)Resident
				levelThe term resident level has the meaning given
				such term in paragraph (7)(C)(i).
								(v)Shortage
				specialty residency programThe term shortage specialty
				residency program means the following:
									(I)Prior to report
				on shortage specialtiesPrior
				to the date on which the report is submitted under section 10(a) of the
				Training Tomorrow’s Doctors Today Act, any approved residency training program
				in a specialty identified in the report entitled The Physician Workforce:
				Projections and Research into Current Issues Affecting Supply and
				Demand, issued in December 2008 by the Health Resources and Services
				Administration, as a specialty whose baseline physician requirements
				projections exceed the projected supply of total active physicians for the
				period of 2005 through 2020.
									(II)After report on
				shortage specialitiesOn or after the date on which the report is
				submitted under such section 5, any approved residency training program in a
				physician specialty identified in such report as a specialty for which there is
				a
				shortage.
									.
				(b)IMESection
			 1886(d)(5)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)) is
			 amended—
				(1)in clause (v), in
			 the second sentence, by striking subsections (h)(7) and (h)(8)
			 and inserting subsections (h)(7), (h)(8), and (h)(9);
				(2)by redesignating
			 clause (x), as added by section 5505(b) of the Patient Protection and
			 Affordable Care Act (Public Law 111–148), as clause (xi) and moving such clause
			 4 ems to the left; and
				(3)by adding after
			 clause (xi), as redesignated by subparagraph (A), the following new
			 clause:
					
						(xii)For discharges occurring on or after July
				1, 2014, insofar as an additional payment amount under this subparagraph is
				attributable to resident positions distributed to a hospital under subsection
				(h)(9), the indirect teaching adjustment factor shall be computed in the same
				manner as provided under clause (ii) with respect to such resident
				positions.
						.
				3.Additional rules
			 relating to application of 3-year rolling average for redistributed residency
			 positions
			(a)Elimination of
			 3-Year rolling average relating to redistributions after a hospital closes and
			 under PPACA redistributions
				(1)DGME
					(A)Redistribution
			 of residency slots after a hospital closes
						(i)In
			 generalSection 1886(h)(4)(H)(vi) of the Social Security Act (42
			 U.S.C. 1395ww(h)(4)(H)(vi)) is amended by adding at the end the following new
			 subclause:
							
								(VI)Three-year
				rolling average inapplicableIn applying subparagraph (G), in the case
				of additional residency positions in a hospital attributable to the increase in
				the otherwise applicable resident limit provided under this paragraph pursuant
				to this clause, the reference to the average of the actual full-time
				equivalent resident counts for the cost reporting period and the preceding two
				cost reporting periods shall be deemed to be a reference to the
				actual full-time equivalent residents count for the cost reporting
				period.
								.
						(ii)Effective
			 dateThe amendment made by clause (i) shall apply with respect to
			 hospitals with an approved medical residency program that closes on or after
			 March 23, 2008.
						(B)Distribution of
			 additional residency slots under PPACA
						(i)In
			 generalSection 1886(h)(8) of
			 the Social Security Act (42 U.S.C. 1395ww(h)(8)) is amended by adding at the
			 end the following new subparagraph:
							
								(J)Three-year
				rolling average inapplicableIn applying paragraph (4)(G), in the case
				of additional residency positions in a hospital attributable to the increase in
				the otherwise applicable resident limit provided under this paragraph, the
				reference to the average of the actual full-time equivalent resident
				counts for the cost reporting period and the preceding two cost reporting
				periods shall be deemed to be a reference to the actual full-time
				equivalent residents count for the cost reporting
				period.
								.
						(ii)Effective
			 dateThe amendment made by
			 clause (i) shall apply with respect to cost reporting periods occurring on or
			 after July 1, 2011.
						(2)3-year rolling
			 average and Intern and Resident Bed ratio cap inapplicable under IME
					(A)In
			 generalSection 1886(d)(5)(B) of the Social Security Act (42
			 U.S.C. 1395ww(d)(5)(B)), as amended by section 2(b), is further amended—
						(i)in
			 subclause (I) of clause (xi), as redesignated by section 2(b)(2), by striking
			 The provisions and inserting Subject to clauses (xiii)
			 and (xiv); and
						(ii)by
			 adding at the end the following new clauses:
							
								(xiii)In the case of additional residency
				positions in a hospital attributable to the increase in the otherwise
				applicable resident limit provided under subsection (h)(4)(H)(vi) or (h)(8),
				the provisions of clause (vi)(II) shall be applied be deeming the reference to
				the average of the actual full-time equivalent resident count for the
				cost reporting period and the preceding two cost reporting periods to be
				a reference to the actual full-time equivalent resident count for the
				cost reporting period.
								(xiv)In the case of additional residency
				positions in a hospital attributable to the increase in the otherwise
				applicable resident limit provided under subsection (h)(4)(H)(vi) or (h)(8),
				the ratio of the hospital’s full-time equivalent interns and residents to beds
				shall be equal to the ratio for the hospital’s current cost reporting
				period.
								.
						(B)Effective
			 dateThe amendments made by subparagraph (A) shall apply—
						(i)to
			 the extent such amendments relate to section 1886(h)(4)(H)(vi) of the Social
			 Security Act, as if included in the enactment of section 5506 of the Patient
			 Protection and Affordable Care Act; and
						(ii)to
			 the extent such amendments relate to section 1886(h)(8) of the Social Security
			 Act, as if included in the enactment of section 5503 of the Patient Protection
			 and Affordable Care Act.
						(b)Elimination of
			 3-Year Rolling Average and Intern and Resident Bed Ratio Cap beginning in
			 2013
				(1)DGMESection 1886(h)(4)(G) of the Social
			 Security Act (42 U.S.C. 1395ww(h)(4)(G)) is amended—
					(A)in clause (i), by
			 inserting and before December 31, 2012, after October 1,
			 1997,; and
					(B)by adding at the
			 end the following new clause:
						
							(iv)Current year
				count used to determine full-time equivalent resident countFor cost reporting periods beginning on or
				after December 31, 2012, subject to the limit described in subparagraph (F),
				the total number of full-time equivalent residents for determining a hospital’s
				graduate medical education payment shall equal the actual full-time equivalent
				residents count for the hospital’s cost reporting
				period.
							.
					(2)IMESection
			 1886(d)(5)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)), as
			 amended by subsection (b), is further amended by adding at the end the
			 following new clauses:
					
						(xv)For cost reporting periods beginning on or
				after December 31, 2012, subject to the limits described in clauses (iv) and
				(v), the total number of full-time equivalent residents for payment purposes
				shall equal the actual full-time equivalent resident count for the hospital’s
				cost reporting period.
						(xvi)For cost reporting periods beginning on or
				after December 31, 2012, the ratio of the hospital’s full-time equivalent
				interns and residents to beds shall be equal to the ratio for the hospital’s
				cost reporting
				period.
						.
				4.Rules for
			 determining full-time equivalent residents
			(a)DGMESection 1886(h)(4) of the Social Security
			 Act (42 U.S.C. 1395ww(h)(4)) is amended—
				(1)in subparagraph
			 (E), by striking Subject to subparagraphs (J) and (K), such
			 rules and inserting Subject to subparagraphs (J), (K), and (L),
			 such rules;
				(2)in subparagraph
			 (J), by striking Such rules and inserting Subject to
			 subparagraph (L), such rules
				(3)in subparagraph
			 (K), by striking In determining and inserting Subject to
			 subparagraph (L), in determining; and
				(4)by adding at the
			 end the following new subparagraph:
					
						(L)Treatment of
				time spent in approved medical residency training program with respect to
				certain hospitalsFor
				purposes of cost reporting periods beginning on or after July 1, 2014, in
				determining the number of full-time equivalent residents of the hospital for
				purposes of this paragraph, all the time spent by an intern or resident in an
				approved medical residency training program, regardless of setting, shall be
				counted toward the determination of full-time equivalency, and subparagraphs
				(J) and (K) shall not apply, if the hospital—
							(i)is
				recognized as a subsection (d) hospital;
							(ii)is recognized as
				a subsection (d) Puerto Rico hospital;
							(iii)is reimbursed
				under a reimbursement system authorized under section 1814(b)(3); or
							(iv)is a
				provider-based hospital outpatient
				department.
							.
				(b)IMEThe second clause (x) of section
			 1886(d)(5)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)) is
			 amended—
				(1)in subclause (II),
			 by striking In determining and inserting Subject to
			 subclause (x)(IV), in determining;
				(2)in subclause
			 (III), by striking In determining and inserting Subject
			 to subclause (x)(IV), in determining; and
				(3)by adding at the
			 end the following new subclause:
					
						(IV)The provisions of subparagraph (L) of
				subsection (h)(4) shall apply under this subparagraph in the same manner as
				they apply under such
				subsection.
						.
				5.Treatment of
			 hospitals with rotating residentsSection 1886(h)(2)(F) of the Social Security
			 Act (42 U.S.C. 1395ww(h)(2)(F)) is amended by adding at the end the following
			 sentence: In applying this subparagraph for cost reporting periods
			 beginning on or after July 1, 2013, the Secretary shall not treat a cost
			 reporting period for which a hospital trains residents participating in a
			 program of another hospital as a period for which the hospital has an approved
			 medical residency training program..
		6.Aggregation rules
			 relating to applying limitation on number of residents
			(a)Required rules
			 To permit members of same affiliated group To elect To apply limitation on
			 aggregate levelSection
			 1886(h)(4)(H)(ii) of the Social Security Act (42 U.S.C. 1395ww(h)(4)(H)(ii)) is
			 amended by striking may and inserting
			 shall.
			(b)Election for new
			 facilitiesSuch section is further amended by adding at the end
			 the following new sentence: Such rules shall provide that all facilities
			 established on or after January 1, 2000, whose resident limits are adjusted
			 according to this subparagraph on or after January 1, 1997, may elect to apply
			 the limitation under subparagraph (F) on an aggregate basis after a period
			 specified by the Secretary but that shall not exceed 5 years from the date of
			 such adjustment..
			7.Period of board
			 eligibility for residents who change programsSection 1886(h)(5)(G) of the Social Security
			 Act (42 U.S.C. 1395ww(h)(5)(G)) is amended—
			(1)in clause (i), by
			 striking (iv), and (v) and inserting (iv), (v), and
			 (vi); and
			(2)by adding at the
			 end the following new clause:
				
					(vi)In the case of a resident who changes
				residency specialties, the period of board eligibility and the initial
				residency period shall be equal to the minimum number of years of formal
				training required to satisfy the requirements for the initial board eligibility
				of the program into which the resident
				transfers.
					.
			8.Medicare indirect
			 medical education performance adjustmentSection 1886 of the Social Security Act (42
			 U.S.C. 1395ww) is amended—
			(1)in subsection
			 (d)(5)(B), in the matter preceding clause (i), by inserting subject to
			 subsection (t) and before except as follows; and
			(2)by adding at the
			 end the following new subsection:
				
					(t)Indirect medical
				education performance adjustments
						(1)In
				generalSubject to the succeeding provisions of this subsection,
				the Secretary shall establish and implement procedures under which the amount
				of payments that a hospital (as defined in paragraph (11)) would otherwise
				receive for indirect medical education costs under subsection (d)(5)(B) for
				discharges occurring during a fiscal year is adjusted based on the reporting of
				measures and the performance of the hospital on measures of patient care
				priorities specified by the Secretary.
						(2)Adjustments to
				begin in fiscal year 2018The adjustments shall apply to payments
				for discharges occurring—
							(A)with respect to
				the adjustments for reporting under paragraph (8)(A), during fiscal year 2018;
				and
							(B)with respect to
				the adjustments for performance under paragraph (8)(B), on or after October 1,
				2018.
							(3)MeasuresThe
				measures of patient care priorities specified by the Secretary under this
				subsection shall include the extent of training provided in—
							(A)the delivery of
				services categorized as evaluation and management codes by the Centers for
				Medicare & Medicaid Services;
							(B)a variety of
				settings and systems;
							(C)the coordination
				of patient care across settings;
							(D)the relevant cost
				and value of various diagnostic and treatment options;
							(E)interprofessional
				and multidisciplinary care teams;
							(F)methods for
				identifying system errors and implementing system solutions; and
							(G)the use of health
				information technology.
							(4)Measure
				development process
							(A)In
				generalThe measures of patient care specified by the Secretary
				under this subsection—
								(i)shall—
									(I)be measures that
				have been adopted or endorsed by an accrediting organization (such as the
				Accreditation Council for Graduate Medical Education or American Osteopathic
				Association); and
									(II)be measures that
				the Secretary identifies as having used a consensus-based process for
				developing such measures; and
									(ii)may include
				measures that have been submitted by teaching hospitals and medical
				schools.
								(B)Proposed set of
				initial measuresNot later than July 1, 2015, the Secretary shall
				publish in the Federal Register a proposed initial set of measures for use
				under this subsection. The Secretary shall provide for a period of public
				comment on such measures.
							(C)Final set of
				initial measuresNot later than January 1, 2016, the Secretary
				shall publish in the Federal Register the set of initial measures to be
				specified by the Secretary for use under this subsection.
							(D)Update of
				measuresThe Secretary may, through notice and comment
				rulemaking, periodically update the measures specified under this subsection
				pursuant to the requirements under subparagraph (A).
							(5)Performance
				standardsThe Secretary shall establish performance standards
				with respect to measures specified by the Secretary under this subsection for a
				performance period for a fiscal year (as established under paragraph
				(6)).
						(6)Performance
				periodThe Secretary shall establish the performance period for a
				fiscal year. Such performance period shall begin and end prior to the beginning
				of such fiscal year.
						(7)Reporting of
				measuresThe procedures established and implemented under
				paragraph (1) shall include a process under which hospitals shall submit data
				on the measures specified by the Secretary under this subsection to the
				Secretary in a form and manner, and at a time, specified by the Secretary for
				purposes of this subsection.
						(8)Adjustments
							(A)Reporting for
				fiscal year 2018For fiscal year 2018, in the case of a hospital
				that does not submit, to the Secretary in accordance with this subsection, data
				required to be submitted under paragraph (7) for a period (determined
				appropriate by the Secretary) for such fiscal year, the total amount that the
				hospital would otherwise receive under subsection (d)(5)(B) for discharges in
				such fiscal year shall be reduced by 0.5 percent.
							(B)Performance for
				fiscal year 2019 and subsequent fiscal years
								(i)In
				generalSubject to clause (ii), based on the performance of each
				hospital with respect to compliance with the measures for a performance period
				for a fiscal year (beginning with fiscal year 2019), the Secretary shall
				determine the amount of any adjustment under this subparagraph to payments to
				the hospital under subsection (d)(5)(B) for discharges in such fiscal year.
				Such adjustment may not exceed an amount equal to 2 percent of the total amount
				that the hospital would otherwise receive under such subsection for discharges
				in such fiscal year.
								(ii)Budget
				neutralIn making adjustments under this subparagraph, the
				Secretary shall ensure that the total amount of payments made to all hospitals
				under subsection (d)(5)(B) for discharges in a fiscal year is equal to the
				total amount of payments that would have been made to such hospitals under such
				subsection for discharges in such fiscal year if this subsection had not been
				enacted.
								(9)No effect in
				subsequent fiscal yearsAny adjustment under subparagraph (A) or
				(B) of paragraph (8) shall apply only with respect to the fiscal year involved,
				and the Secretary shall not take into account any such adjustment in making
				payments to a hospital under this section in a subsequent fiscal year.
						(10)Evaluation of
				submission of performance measuresNot later than January 1,
				2018, the Secretary shall submit to Congress a report on the implementation of
				this subsection, including—
							(A)the measure
				development procedures, including any barriers to measure development;
							(B)the compliance
				with reporting on the performance measures, including any barriers to such
				compliance; and
							(C)recommendations to
				address any barriers described in subparagraph (A) or (B).
							(11)Definition of
				hospitalIn this subsection, the term hospital means
				a hospital that receives payments under subsection
				(d)(5)(B).
						.
			9.Increasing
			 graduate medical education transparency
			(a)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, and annually thereafter, the Secretary of Health and Human Services
			 shall submit to Congress and the National Health Care Workforce Commission a
			 report on the graduate medical education payments that hospitals receive under
			 the Medicare program. The report shall include the following information with
			 respect to each hospital that receives such payments:
				(1)The direct
			 graduate medical education payments made to the hospital under section 1886(h)
			 of the Social Security Act (42 U.S.C. 1395ww(h)).
				(2)The total costs of
			 direct graduate medical education to the hospital as reported on the annual
			 Medicare Cost Reports.
				(3)The indirect
			 medical education payments made to the hospital under section 1886(d)(5)(B) of
			 such Act (42 U.S.C. 1395ww(d)(1)(B)).
				(4)The number of
			 full-time-equivalent residents counted for purposes of making the payments
			 described in paragraph (1).
				(5)The number of
			 full-time-equivalent residents counted for purposes of making the payments
			 described in paragraph (3).
				(6)The number of
			 full-time-equivalent residents, if any, that are not counted for purposes of
			 making payments described in paragraph (1).
				(7)The number of
			 full-time-equivalent residents, if any, that are not counted for purposes of
			 making payments described in paragraph (3).
				(8)The factors
			 contributing to the higher costs of patient care provided by the hospital,
			 including—
					(A)the costs of
			 trauma, burn, other standby services;
					(B)translation
			 services for disabled or non-English speaking patients;
					(C)the cost of
			 uncompensated care;
					(D)financial losses
			 with respect to Medicaid patients; and
					(E)uncompensated
			 costs of clinical research.
					10.GAO studies and
			 reports
			(a)On physician
			 workforce
				(1)StudyThe
			 Comptroller General of the United States shall conduct a study on the physician
			 workforce. Such study shall include the identification of physician specialties
			 for which there is a shortage, as defined by the Comptroller General.
				(2)ReportNot later than January 1, 2015, the
			 Comptroller General shall submit to Congress a report on the study conducted
			 under subsection (a), together with recommendations for such legislation and
			 administrative action as the Comptroller General determines appropriate.
				(b)On strategies
			 for increasing diversity
				(1)StudyThe
			 Comptroller General of the United States shall conduct a study on strategies
			 for increasing the diversity of the health professional workforce. Such study
			 shall include an analysis of strategies for increasing the number of health
			 professionals from rural, lower income, and under-represented minority
			 communities, including which strategies are most effective for achieving such
			 goal.
				(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report on the study conducted under
			 subsection (a), together with recommendations for such legislation and
			 administrative action as the Comptroller General determines appropriate.
				(c)On protecting
			 older adults
				(1)StudyThe Comptroller General of the United
			 States shall conduct a study that addresses the competency of the physician
			 workforce to care for older adults upon the completion of such workforce’s
			 residency training.
				(2)ReportNot later than 2 years after the date of
			 the enactment of this Act, the Comptroller General shall submit to Congress a
			 report on such study, including such recommendations for legislation and
			 administrative action as the Comptroller General determines appropriate based
			 on such study.
				
